Incorporated Under the Laws of the State of Delaware Number Shares Common Stock Growblox Sciences, Inc. 250,000,000 Authorized Shares Cusip 399par value $.0001 THIS CERTIFIES THAT IS THE RECORD HOLDER OF Shares of Growblox Sciences, Inc. Common Stock transferable on the books of the Corporation in person or by duly authorized attorney upon surrender of this Certificate properly endorsed. This Certificate is not valid until countersigned by the Transfer Agent and registered by the Registrar. Witness the facsimile seal of the Corporation and the facsimile signatures of its duly authorized officers. Secretary SEAL Chief Executive Officer
